Case 9:17-cv-81261-WPD Document 263 Entered on FLSD Docket 10/07/2019 Page 1 of 9



                            UNITED STATESDISTRICY COURT
                            SOU TH ERN DISTRICT OF FLORID A

                       CaseNo.9:17-cv-8lz6l-Dim itrouleas/M atthewman

 A ll-Tag Cop .,
                                                                FILED BY                 D C.
                                                                                          .


                      Plaintiff,
 V S.
                                                                      02T 2 2219
                                                                      ANGELA E.NOBLE
 CheckpointSystem s,Inc.,                                            CLERK O S DISX CI
                                                                     s.D.oF/u:.-w.p.a.
                      Defendant.
                                                      /

            ORDER DENYING PLAINTIFF'S M OTION TO COM PEL fDE 2031
                                 AN D
  GRANTING IN PART AND DENW NG IN PART DEFENDANT'S M OTION TO STRIKE
                                         IDE 205-1/2231
        TH IS CA U SE is before the Courtupon PlaintiffA ll-Tag Corp.'s M otion to Com pelM ore

 Com plete A nsw ers to 1ts Third Set of Interrogatories and D ocum ents R esponsive to Its Third

 RequestforProductionofDocuments(DE 203)(tçM otiontoCompel'')andDefendantCheckpoint
  System s,lnc.'s M otion to Strike All-Tag's New Affirmative Opinion lmproperly and Untimely

  OfferedintheRebuttalReportofGraemeHunter,Ph.D gDE205-1/223j(EsM otiontoStrike').These
 m atterswerereferred to theundersigned by Urlited StatesDistrictJudgeW illinm P.Dim itrouleas.

  (DE 511.Bothmotionsarefullybriefed,andtheCourtheldahearingonbothmotionsonSeptem
                                                                                'ber

  23,2019.(DE 2321.Themotionsareripeforreview.Forthereasonssetforth below,theCourt
  DENIESPlaintiffAll-Tag'sM otiontoCompel(DE 203)andGRANTSIN PART andDENIESIN
  PART DefendantCheckpoint'sM otiontoStrike(DE 205-1/2232.
                                           1.Background

        The history and current procedural posture of this case is im portant to the Court's

  determ ination ofthe two pending m otions.Thiscase wasfiled on N ovem ber 17,2017,alm osttwo

  yearsago.(DE 1q.OnM ay4,2018,theCourtenteredaschedulingordersettingthetrialperiodin
Case 9:17-cv-81261-WPD Document 263 Entered on FLSD Docket 10/07/2019 Page 2 of 9



 thiscaseforJanuary6,2020,withadiscoverycutoffdateofSeptember6,2019.(DE 431.OnApril
 4,2019,theCourtenteredan order(DE 104)settingthefollowingexpertdisclosuredeadlines:
               Plaintiff'sExpertReportand Disclosm es         Jtme 21,2019
               D efendant's ExpertReportand D isclostlres     June 22,2019
               R ebuttalExpertReports                         August5,2019
               ExpertD iscovery Cutoff                        Septem ber 11,2019

        On M ay 18,2018,the Courtam ended itspriotscheduling order,keeping the sam e trialdate

 andpre-trialschedule,butincludinganotation to reflectthecorrectpairedmagistratejudge.(DE
 51).On June 5,2019,the Courtextended the discovery cut-offfzom September 11,2019,to
 September18,2019.(DE 164J.Thereafter,thepartiesagreedto,andtheCourtadoptedandordered
 gDE 167),thefollowingamendedexpertdisclosuredeadlines:
              AffnnativeExpertReports                           July 17,2019
              Com pletion ofD epositions ofA 11Experts          A ugust9,2019
              RebuttalExpel'tReports                            August23,2019
              Com pletion ofD epositions ofR ebuttalExperts     Septem ber 18,2019
              Factand ExpertD iscovery Cutoff                   Septem ber 18,2019

         Thus,itis importantto the Court's determination of the parties' two pending m otions

 addressed in this Order that the expertdiscovery deadlines have passed,discovery is closed,
                                                                        C

  substantive pre-trialm otions are due October11,2019,Daubertm otions are due 60 daysbefore

 thestartofthetrial'stwo-weekperiod,andthetrialperiodbeginsJanuary6,2020.(DE 511.
         Further,thiscasehasbeen extrem ely and unnecessarily litigious,especially in the discovery

 phase.Theparties(and certainnon-partiesfrom whom discoverywassought)havefiledcotmtless
  discovery m otions,responses,and replies,m any underseal.The Court,in an effol'tto getthepm ies

  to cooperate,has required the partiesto file numerousjointnotices regarding the nllnherous
  discoverydisputes.Tokeep thiscaseontrack,thetmdersigned hasheldlengthydiscovery hearings

  onNovember30,2018gDE 73),M ay6,2019gDE 131q,M ay 15,2019(DE 1442,June6,2019(DE
  1651,August23,2019(DE 200j,andSeptember23,2019(DE 2321.
Case 9:17-cv-81261-WPD Document 263 Entered on FLSD Docket 10/07/2019 Page 3 of 9


            Notcounting thisOrder,the Courthashad to enterno lessthan 11 substantive discovery

 orders (DES 75,104,122,132,134,143,147,164,166,167,and 168j,and no lessthan 29
 proceduraldiscoveryorders(DES65,68,99,100,107,109,111,115,119,129,137,138,148,155,
 156,160,190,192,194,198,204,210,219,221,225,226,238,248,and249j.Furthertheparties
 have filed yet m ore discovery-related m otions- after the discovery cutoff date- that rem ain

 pending.(DES236/239and237/2402.
     W ith thisbackground in m ind,the Courtnow turnsto the parties'tw o pending m otionsthatare

 thesubjectofthisOrder.
                                              ll.A nalysis

                               a.PlaintiffAll-rraz'sM otion toCom pelfDE 2031
        '
            Plaintiff A ll-Tag's Third Request for Production seeks docum ents and correspondence

 (ibetween Sensonuaticand Checkpointrelatingtothejudgment''in agarnishmentaction brought
 by DefendantCheckpointagainstPlaintiff.Sensorm aticisone ofDefendant's othercompetitors.

 In 2001, Defendant filed a patent infringem ent suit against Plaintiff, Sensormatic,and other

 com petitors.See CheckpointS.yw.
                                ,Inc.v.All-ln
                                            agSecurityu%A.,eta1.,315F.supp.zd660(E.D.Pa.
 2004).Afteratrial,ajuryretumedavezdictforthedefendantsand,in2009,Defendantwasordered
 topay attorneys'feestothedefendants.SeeCheckpointSys.,Inc.v.All-Tag Security S.A.,No.01-

  CV-2223,2011 W L 5237573 (E.D.Pa.Nov.2,2011).But Defendant appealed thatruling,
  evenm ally avoiding the fees assessm ent.Ful-ther,D efendantwasentitled to reim bursem entforthe

  costof a bond itposted to pursue appeals ofthe attonzeys'fees assessm ent.See CheckpointSys.,

 Inc.v.All-TagSecurityu%A.,etal.,858F.3d 1371(Fed.Cir.2017).
            DefendantCheckpointthen initiated agarnishmentaction in thisDistrictforthecostofthe

  bond againstPlaintiffA1l-Tag,butnotSensorm atic,Plaintiff'sco-defendantin thepatentlitigation,

  w hich puzportedly had already tendered halfthe costofthe bond.See CheckpointSys.,Inc.v.A11-
Case 9:17-cv-81261-WPD Document 263 Entered on FLSD Docket 10/07/2019 Page 4 of 9



 TagSecurityS.A.,etal.,No.9:19-mc-80714(S.D.Fla.).SensormaticandDefendanteachpursued
 separaterecoveriesagainstPlaintiff,w ith D efendantpursuingthe f'ullcostofthebond from Plaintiff

 individually. Plaintiff alleges D efendant and Sensorm atic collaborated in pursuing Plaintiff

 separately as partof D efendant Checkpoint's E'latestanti-com petitive tactic''intended to Gûfreeze

 All-Tag'sassets.''gDE 203,p.1).ThisgamishmentactionisthefocusofPlaintiff'smotionandthe
 disputed discovery requests.

         Defendantobjectsto Plaintiffsrequestsforproduction related to thepriorgarnishment
 action as irrelevant. ln D efendant's view , the garnishm ent action is unrelated to any of the

 allegations in Plaintiff's Second Am ended Complaint.Thisisbecause,PlaintiffCtwould neverbe

 ableto arguethatacollectionproceedinginitiatedtoenforcealawfullyenteredjudgmentcouldbe
 a means of anticompetitive conduct.''(DE 208,p.1j.To Defendant,Plaintiffs request for
 production am ountsto Cçan attem ptto harass Checkpointaboutirrelevantcollateralissuesthatare

 nowhere alleged in A ll-Tag'spleadings.''1d.

         A ltem atively,D efendantcontendsthat,even ifthe garnishm entaction isrelevanthere and

 Plaintiffraised the issue in its pleadings,it is Gtim m tm ized''from any potential antitrust liability

 resulting from the garnishm entaction because oftheN oerr-pennington doctrine,which Gsshields a

  defendantfrom antitnzstliability forresorting to litigation to obtain from a courtan anticom petitive

  outcome.''AndrxPharms.,lnc.v.Elan Corp.,PLC,421F.3d 1227,1233 (11thCir.2005).Thus,
  E'thediscoveryAll-Tag seeksispointlessand hasno valueto tlziscase''asStcheckpointcannotbe

  subject to potential antitrust liability for simply exercising its lawful right to pursue''the
  garnishmentaction againstPlaintiff gDE 208,p.3).
         PlaintiffAll--fagarguesinreplythat(1)coordination between DefendantCheckpointand
  Sensonuatic in the previous garnishm entaction is relevantCcas itreveals Checkpoint's years-long

  campaignofanti-competitiveconductagainstitscompetitors''and (2)Defendantisnotentitledto
Case 9:17-cv-81261-WPD Document 263 Entered on FLSD Docket 10/07/2019 Page 5 of 9


 im m unity regarding the prioraction underN oerr-pennington because D efendantm isrepresented to

 the Courtin the garnishm entaction thatPlaintiff ow ed itthe entire cost ofthe bond,even though

 Sensorm atic pup ortedly had already tendered half of it.See Cal.M otor Transp.Co.v. Trucking

 Unlimited,404U.S.508,513(1972);&.Joseph'
                                        sHosp.,Inc.v.Hosp.Corp.ofAm.,795F.2d948,
 955(11thCir.1986).PlaintiffallegesDefendantdidnotdiscloseSensormatic'stendertotheCotut
 nor did it disclose its collaboration with Sensormatic.Thus,Plaintiff argues Defendant is not

 im m une to antitnzstliability resulting from the garnishm entaction,and so therequested production

 isrelevantand should be produced.

         The Coul'tfindsthattheNoerr-pennington doctrine applies.InPennington,381U .S.at513,

 theU nited StatesCourtofA ppealsfortheEleventh Circuitsum m arized thetypes ofcasesin which

 cotu'ts should exempt antitrust defendants from liability for obtaining from a coul'
                                                                                    t an

 anticom petitive outcom e'
                          .

          Opponents before agencies orcourts often think poorly of the other's tactics,
          m otions,ordefenses and m ay readily callthem baseless.One claim,which a
          courtoragency may think baseless,may go unnoticed;butapattern ofbaseless,
          repetitive claim s m ay em erge which leads the factfinder to conclude thatthe
          administrativeandjudicialprocesseshavebeen abused.Thatmaybeadifficult
          line to discern and draw.Butonceitisdrawn,thecase isestablished thatabuse
          of those processes produced an illegal result, effectively barring respondents
          from accesstotheagenciesand courts.Insofarastheadministrativeorjudicial
          processesareinvolved,actionsofthatkind calm otacquireimm tmityby seeking
          refuge tm derthe um brella ofCtpoliticalexpression.''

  Pennington,381U.S.at513,
                         .see,e.g.,St.Joseph'jHosp.,Inc.,795 F.2d at955.Here,the Court

  tindsthatDefendantCheckpoint'sconductin thegarnishmentlitigation betw een itand All-Tag to

  be far from G(a pattern ofbaseless,repetitive claim s ...which leadsthe factfinderto conclude that

  theadministrativeandjudicialprocesseshavebeenabused.''Pennl.
                                                             ngton,381U.S.at513.Indeed,
  as D efendant argues,if Plaintiff A ll-Tag wished to challenge the garnisbm entaction,the proper

  tim e and placeto do so wasin thataction,nothere.lnstead,notonly did Plaintiffnotchallenge the

  garnishmentaction asamisrepresentation,itagreed to afinaljudgmentofgalmislamentagainst
Case 9:17-cv-81261-WPD Document 263 Entered on FLSD Docket 10/07/2019 Page 6 of 9


 itselfforthefullam ountowedto Defendant.See CheckpointSys.,lnc.v.All-Tag Security S.A.,et

 al.,No.9:19-mc-80714 (S.D.F1a.)atLDE 271.
        Plaintiff cannotnow accuse D efendantof engaging in fraud in the garnishm entaction and

 seektoattackthatjudgmentinthisactionafteritagreedtothatjudgmentandfailedtochallengeit
 asfraudulent.AlthoughPlaintiffmaydçthinkpoorly''ofDefendant'stacticsandevenGtthink gthem)
 baseless,''ithasfailed to establishthatDefendant'sactionsEteffectively (ban-edj(Plaintifflfrom
 accesstothe agenciesand courts''orthatthegarnishmentaction Gtproduced an illegalresultl.l''
 Pennington,381U .S.at513.Thus,D efendantisim m unized from antitnzstliability forresorting to

 litigationtocollectonitsjudgmentagainstPlaintiffandPlaintiff'srequesteddiscoveryisirrelevant
 to this antitrustaction.

        The Courtalso finds thatthe discovery PlaintiffAll-Tag seeks by way ofits m otion is

 irrelevantanddisproportionateunderFed.R.Civ.P.26(b)(1),seeHankinson v.R.TG.Furniture
 Corp.,No.15-cv-81139,2016W L 1182768,at*1(S.D.Fla.M ar.28,2016)(discussingrelevance);
 Tigerv.DynamicSportsNutrition,.
                               LLC,No.15-cv-1701,2016W L 1408098,at*2(M .D.Fla.Apr.
  11,2016)(discussing proportionality),and ttwould causethepartiesto run down a rabbithole
 chasing irrelevant inform ation on collateral m atters, resulting in the needless and w astef'ul

 expenditureoftim eandmoney bytheparties.''O '
                                             Boylev.Sweetapple,No.14-cv-81250,2016 W L

 492655,at*5(S.D.Fla.Feb.8,2016).Further,requiringDefendanttoproducethediscoverysought
 w ould be tm duly burdensom e,expensive,and likely cause a delay in this case.

        F0r a1lthe above reasons,PlaintiffAll-Tag's motion to compeldiscovery rDE 2031is
 D EN IED .

                        b.DefendantCheckpoint'sM otion to Strike (DE 205-1/2231
         Tunzing to DefendantCheckpoint'sM otion to Strike PlaintiY sNew Affirm ative Opinion

  ImproperlyandUntimelyOfferedintheRebuttalReportofGraemeHunter,Ph.D rDE 205-1/223J,
Case 9:17-cv-81261-WPD Document 263 Entered on FLSD Docket 10/07/2019 Page 7 of 9


 Defendantarguesthe Courtshould strike Section IV oftherebuttalreportofPlaintiffAll-Tag's

 expertw itness,D r.G raem e H unter,ashis reportisuntim ely and raises an entirely new theory of

 dam ages.Plaintiffcontendsitsreportw astim ely and thatits Second A m ended Com plaintproperly

 pled alternative theories ofdam ages.

         The Court finds that D r.H unter's rebuttal expertreportis untim ely.A lthough Plaintiff

 arguesDr.Hunter'sreportisproperlyconsideredaStrebuttal''report,Dr.Hunterhimselfm adeclear

 that Sections1,II,and II1ofhisopinion are intended to rebutthe reportofone ofDefendant's

 experts,M s.llwin,whileSection IV ofhisreportisCsanaffirmativereport()basedonM s.Irwin's
 approach.''(DE 205-3,p.%.Thus,Section IV ofDr.Hunter'sreportisclearlyanew affirmative
 opinion.

          A prior Courtorderrequired the partiesto serve each otherwith their affirm ative expert

 reportsby July 17,2019,andtheirrebuttalexpertreportsby August23,2019.gDE 1672.On July
  17,2019,Plaintiffserved Defendantwith Dr.Hunter'saffirmative expertreport.Then,on August

 23,2019,Plaintiff served D efendant w ith D r.H unter's purported rebuttal repol't.A s discussed

  above,Section IV ofDr.Hunter'sreportisproperly considered a new affirm ative expertopinion,

 ratherthan a rebuttalreport.Thus,Plaintiffwas required to serve Defendantwith itby July 17,
  2019,the affirm ative expertreportdeadline,notA ugust23,2019,the rebuttalrepol'
                                                                                tdeadline.l

          Having decided Plaintiff's expel'treportwas untimely, the Court must consider what

  remedy to impose.Ecl3ecausetheexpertwitnessdiscoveryrulesare designed to allow both sidesin

  a case to prepare their cases adequately and to prevent surprise . . . com pliance with the

  requirementsofRule 26 isnotm erely aspirational.''Cooperv,Southern Co.,390 F.3d 695,728

  (11th Cir.2004)(internalcitationsomitted).Fed.R.Civ.P.37(c)(1)instnzctsthatwhere:$aparty


  lIfPlaintiffneededanextensionoftimetocomplyfullywiththeJuly17,2019,amrmativeexpertrepol'tdisclosure
  deadline,itshould have m oved forsuch an extension prlorto the July 17,2019,deadline,ratherthan attem ptto slip
  anaffirm ativeexpertopinionintoarebuttplreportonAugust23,2019.



                                                         7
Case 9:17-cv-81261-WPD Document 263 Entered on FLSD Docket 10/07/2019 Page 8 of 9


 failstoprovideinfonuation...asrequiredbyRule26(a)or(e),thepartyisnoiallowedtousethat
 infonuation orwitness ...ulllessthe failure wassubstantiallyjustified orharmless.''See,e.g.,
 Potish v.R.J ReynoldsTobacco Co.,9:15-cv-81171,2017W L 5952892,at*2-4 (S.D.Fla.Nov.
 30,2017);Managed CareSols.,Inc.v.EssentHealthcare,Inc.,09-cv-60351,2010W L 1837724,
 at*3 (S.D.Fla.M ay 3,2010).Theburden ofshowing thatafailuzeto disclose orcomply was
 substantiallyjustifedorharmlessisonthenon-disclosingparty.M itchellv.FordMotorCo.,318
 Fed.Appx.821,824 (11thCir.2009).Exclusion isalsoanappropriateremedyunderFed.R.Civ.
 P.16(b),whichauthorizesthecourttocontrolandexpeditepretrialdiscoverythroughascheduling
 order and gives the courtbroad discretion to preselve the integrity and purpose ofa pretrialorder,

 includingtheexclusion ofevidence.Companhia EnergeticPotiguarv.Caterpillarlnc.,N o.14-cv-

 24277,2016W L 3102225,at*5(S.D.Fla.Jtme2,2016).
         PlaintiffAll--f'ag argues its failure to timely disclose Section IV ofDr.Hunter'szepoz'tis

 harmlessasditherewasnothinginDr.Hunter'srebuttalreportthatcausesanyprejudiceorharm to
  Checkpoint'spreparation fortheremedy phaseofthiscase.''(DE 214,p.4j.Butthisisclearly
  wrong.A s discussed above,Section IV ofD r.H unter'sreportis a new affirm ative expertopinion

  thatPlaintiffw asrequired to serve'on D efendantbeforethe July 17,2019,affinuativeexpertrepol't

  deadline.Instead,itselwedhisreportonemonth lateron August23,2019.Pertheparties'joint
  agreementandtheCourt'spriorOrdergDE 167j,thereport(oratleastSection IV ofthereport)
  wasdueJuly 17,2019,anddiscoveryinthiscaseclosedonSeptember18,2019.(DE 167J.Thus,
  D efendantCheckpointno longerhasany tim eleftto rebutD r.Hunter's afâzm ative opinion.

         A llow ing Plaintiff to now use Section IV of D r.H unter's repol't w ould be harm ftzl and

  severelyprejudicialtoDefendant.PertheafûdavitofKristenSofia,Defendant'sUSController,if
  D efendantis required to respond to Section IV ofD r.H tmter's report,itw ould take its stafftllree

  m onthsto gatherthenecessary dataand require itto employ two full-tim e staffaccountantsto do




                                                  8
Case 9:17-cv-81261-WPD Document 263 Entered on FLSD Docket 10/07/2019 Page 9 of 9



 so.(DE 223-3,p.3).lftheCourtweretoinsteadgiveDefendantafairopportunitytorebutSection
 IV of D r.H unter'sreport,itwould significantly delay this case,require a m odification of certain

 pre-trialdeadlines and,m ostim portantly,the trialdate,and unfairly absolve Plaintiff of violating

 theCourt'sJtme7,2019OrdergDE 1671.Thiscasehasbeenpendingforalmosttwoyears.Plaintiff
 All-Tag has had plenty of tim e to gather experts and provide their zeports in a tim ely m anner.

 Plaintiff'sdelay in complyingwith itsexpertdisclosureobligationswillnotbeperm itled.ltistim e

 for the discovery and expertdisclosure stage ofthis case to be closed so the Courtcan focus on

 substantive m otions and trial.

                                            111.C onclusion

        Basedon theforegoing,itishereby ORDERED that:

            Plaintiff A ll-Tag's M otion to Com pel M ore Com plete Answ ers to 1ts Third Set of

            lnterrogatories and D ocum ents R esponsive to lts Third R equest for Production of

            Docllments(DE 203)isDENIED.
            Defendant Checkpoint's M otion to Strike All-Tag's New Affirm ative Opinion

            ImproperlyandUntimelyöfferedintheRebuttalReportofGraemeHunter,PIA.D.(DE
            205-1/223)isGRANTED IN PART andDENIED IN PART,asfollows:
                            t
                        Section IV of the R ebuttal Report of G raem e Htm ter, Ph.D is stricken.

                       Plaintiffmay notrely upon orotherwise use,either directly or indirectly,

                        Section IV ofthe RebuttalRepol'tof Graem e H unter,Ph.D ,atany pointin

                        this case,including in dispositive m otions,responses,orattrial.

         D NE and O RD ERED in cham bers atW estPalm Beach,Palm Beach County,Florida,

  this 1RdayofOctober,2019.
                                                              W ILLIAM M ATTHE           N
                                                              United StatesM agistrat Judge




                                                  9
